Exhibit 10(c) CONFORMED COPY U.S. CREDIT AGREEMENT Dated as of April 4, 2008 Among AEP TEXAS CENTRAL COMPANY, AEP TEXAS NORTH COMPANY, AMERICAN ELECTRIC POWER COMPANY, INC., APPALACHIAN POWER COMPANY, COLUMBUS SOUTHERN POWER COMPANY, INDIANA MICHIGAN POWER COMPANY, KENTUCKY POWER COMPANY, OHIO POWER COMPANY, PUBLIC SERVICE COMPANY OF OKLAHOMA and SOUTHWESTERN ELECTRIC POWER COMPANY as the Borrowers THE LENDERS NAMED HEREIN as Initial Lenders and JPMORGAN CHASE BANK, N.A. as Administrative Agent, Swingline Bank and an LC Issuing Bank J.P.
